1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   CYNTHIA COTTA, et al.,                   )       Case No.: 1:19-CV-01774-AWI-JLT
                                              )
11                 Plaintiffs,                )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12         v.                                 )
                                              )       Pleading Amendment Deadline: 6/15/2020
13   FCA US LLC,                              )
                                              )       Discovery Deadlines:
14                 Defendant.                 )             Initial Disclosures: Completed
                                              )             Non-Expert: 9/17/2020
15
                                                            Expert: 11/30/2020
16                                                          Mid-Discovery Status Conference:
                                                            6/9/2020 at 8:30 a.m.
17
                                                      Non-Dispositive Motion Deadlines:
18                                                          Filing: 12/11/2020
19                                                          Hearing: 1/8/21

20                                                    Dispositive Motion Deadlines:
                                                             Filing: 1/15/21
21                                                           Hearing: 2/22/21
22
                                                      Settlement Conference:
23                                                           9/9/2020 at 1:30 p.m.
                                                             510 19th Street, Bakersfield, CA
24
                                                      Pre-Trial Conference:
25
                                                              4/8/21 at 10:00 a.m.
26                                                            Courtroom 2

27                                                    Trial:   6/1/21 at 8:30 a.m.
                                                               Courtroom 2
28                                                             Jury trial: 3-5 days

                                                  1
1    I.     Date of Scheduling Conference

2           March 17, 2020.

3    II.    Appearances of Counsel

4           Kevin Jacobson appeared on behalf of Plaintiffs.

5           Richard Stuhlbarg appeared on behalf of Defendant.

6    III.   Pleading Amendment Deadline

7           Any requested pleading amendments are ordered to be filed, either through a stipulation or

8    motion to amend, no later than June 15, 2020.

9    IV.    Discovery Plan and Cut-Off Date

10          The parties are ordered to complete all discovery pertaining to non-experts on or before

11   September 17, 2020, and all discovery pertaining to experts on or before November 30, 2020.

12          The parties are directed to disclose all expert witnesses, in writing, on or before October 16,

13   2020, and to disclose all rebuttal experts on or before October 29, 2020. The written designation of

14   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

15   and (C) and shall include all information required thereunder. Failure to designate experts in

16   compliance with this order may result in the Court excluding the testimony or other evidence offered

17   through such experts that are not disclosed pursuant to this order.

18          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

19   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

20   included in the designation. Failure to comply will result in the imposition of sanctions, which may

21   include striking the expert designation and preclusion of expert testimony.

22          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

23   disclosures and responses to discovery requests will be strictly enforced.

24          A mid-discovery status conference is scheduled for June 9, 2020 at 8:30 a.m. before the

25   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

26   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

27   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

28   The joint statement SHALL outline the discovery counsel have completed and that which needs to be


                                                        2
1    completed as well as any impediments to completing the discovery within the deadlines set forth in this

2    order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

3    via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

4    Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

5    telephonically no later than five court days before the noticed hearing date.

6    V.      Pre-Trial Motion Schedule

7            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

8    than December 11, 20201, and heard on or before January 8, 2021. Non-dispositive motions are heard

9    at 9:00 a.m., before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the United

10   States District Courthouse located at 510 19th Street, Bakersfield, California.

11           No written discovery motions shall be filed without the prior approval of the assigned

12   Magistrate Judge. A party with a discovery dispute must first confer with the opposing party in a good

13   faith effort to resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the

14   moving party promptly shall seek a telephonic hearing with all involved parties and the Magistrate

15   Judge. It shall be the obligation of the moving party to arrange and originate the conference call to the

16   court. To schedule this telephonic hearing, the parties are ordered to contact Courtroom Deputy Clerk,

17   Susan Hall at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with

18   Local Rule 251 with respect to discovery disputes or the motion will be denied without prejudice

19   and dropped from calendar.

20           In scheduling such motions, the Magistrate Judge may grant applications for an order shortening

21   time pursuant to Local Rule 144(e). However, if counsel does not obtain an order shortening time, the

22   notice of motion must comply with Local Rule 251.

23           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

24   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

25   receives a written notice of the intent to appear telephonically no later than five court days before the

26
27
             1
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                          3
1    noticed hearing date.

2           All dispositive pre-trial motions shall be filed no later than January 15, 2021, and heard no

3    later than February 22, 2021, in Courtroom 2 at 10:30 a.m. before the Honorable Anthony W. Ishii,

4    United States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R.

5    Civ. P. 56 and Local Rules 230 and 260.

6    VI.    Motions for Summary Judgment or Summary Adjudication

7           At least 21 days before filing a motion for summary judgment or motion for summary

8    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues to

9    be raised in the motion.

10          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

11   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole or

12   in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the issues

13   for review by the court; 5) explore the possibility of settlement before the parties incur the expense of

14   briefing a motion; and 6) to develop a joint statement of undisputed facts.

15          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

16   statement of undisputed facts at least five days before the conference. The finalized joint statement of

17   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

18   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

19   statement of undisputed facts.

20          In the notice of motion the moving party SHALL certify that the parties have met and conferred

21   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

22   comply may result in the motion being stricken.

23   VII.   Pre-Trial Conference Date

24          April 8, 2021, at 10:00 a.m. in Courtroom 2 before Judge Ishii.

25          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

26   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

27   directly to Judge Ishii's chambers, by email at AWIOrders@caed.uscourts.gov.

28          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the


                                                        4
1    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

2    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

3    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

4    Court to explain the nature of the case to the jury during voir dire.

5    VIII. Trial Date

6             June 1, 2021, at 8:30 a.m. in Courtroom 2 before the Honorable Anthony W. Ishii, United

7    States District Court Judge.

8             A.       This is a jury trial.

9             B.       Counsels' Estimate of Trial Time: 3-5 days.

10            C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

11   California, Rule 285.

12   IX.      Settlement Conference

13            A settlement conference is scheduled for September 9, 2020, at 1:30 p.m., located at 510 19th

14   Street, Bakersfield, California.

15            Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

16   appear at the Settlement Conference with the parties and the person or persons having authority to

17   negotiate and settle the case on any reasonable terms2discussed at the conference. Consideration of

18   settlement is a serious matter that requires preparation prior to the settlement conference. Set forth

19   below are the procedures the Court will employ, absent good cause, in conducting the conference.

20            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via fax

21   or e-mail, a written itemization of damages and a meaningful3 settlement demand which includes a brief

22   explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

23   settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

24   with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

25
               2
26               Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by a
     person whose recommendations about settlement are relied upon by the ultimate decision makers.
27             3
                 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If,
28   however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this should
     trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the settlement
     conference via stipulation.

                                                                  5
1    appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

2    productive.

3            If settlement is not achieved, each party SHALL attach copies of their settlement offers to their

4    Confidential Settlement Conference Statement, as described below. Copies of these documents shall

5    not be filed on the court docket.

6                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

7            At least five court days before the settlement conference, the parties shall submit, directly to

8    Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

9    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

10   any other party, although the parties may file a Notice of Lodging of Settlement Conference

11   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

12   Settlement Conference indicated prominently thereon.

13           The Confidential Settlement Conference Statement shall include the following:

14           A.      A brief statement of the facts of the case.

15           B.      A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

16                   the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on

17                   the claims and defenses; and a description of the major issues in dispute.

18           C.      A summary of the proceedings to date.

19           D.      An estimate of the cost and time to be expended for further discovery, pretrial and trial.

20           E.      The relief sought.

21           F.      The party's position on settlement, including present demands and offers and a history of

22                   past settlement discussions, offers and demands.

23   X.      Requests for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

24   Trial

25           None.

26   XI.     Related Matters Pending

27           There are no pending related matters.

28   ///


                                                         6
1    XII.    Compliance with Federal Procedure

2            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

3    and the Local Rules of Practice of the Eastern District of California4, and to keep abreast of any

4    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

5    handle its increasing case load, and sanctions will be imposed for failure to follow both the Federal

6    Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

7    XIII. Effect of this Order

8            The foregoing order represents the best estimate of the court and counsel as to the agenda most

9    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

10   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

11   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

12   subsequent status conference.

13           The dates set in this order are firm and will not be modified absent a showing of good

14   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

15   contained herein will not be considered unless they are accompanied by affidavits or declarations,

16   and where appropriate attached exhibits, which establish good cause for granting the relief

17   requested.

18           Failure to comply with this order may result in the imposition of sanctions.

19
20   IT IS SO ORDERED.

21       Dated:     March 19, 2020                                 /s/ Jennifer L. Thurston
22                                                         UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
             4
28             The Court notes, for example, counsel failed to follow the format for the joint scheduling order and
     in doing so added extraneous information unneeded at this point. Counsel SHALL employ the Local Rules
     and procedures of this Court and not any other District.
                                                            7
